                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

ARMOD RASHAD JAHMAL                     )
BOSWELL, a.k.a., Armond                 )
Boswell,                                )
                                        )
             Plaintiff,                 )      CASE NO. 2:18-CV-632-WKW
                                        )                [WO]
      v.                                )
                                        )
LARRY NIXON,                            )
                                        )
             Defendant.                 )

                                    ORDER

      On May 8, 2019, the Magistrate Judge filed a Recommendation to which no

timely objections have been made. (Doc. # 30.) Upon an independent review of the

record and consideration of the Recommendation, it is ORDERED that the

Recommendation (Doc. # 30) is ADOPTED, this action is DISMISSED without

prejudice.

      Final judgment will be entered separately.

      DONE this 28th day of May, 2019.

                                          /s/ W. Keith Watkins
                                     UNITED STATES DISTRICT JUDGE
